 



Exhibit 10.b
 
[Form of] Performance Contingent Stock Option Award
 
The Executive Compensation Committee approved on [  ] a performance contingent
stock option award which was granted on [  ]. The award approved by the ECC for
you is [  ] performance contingent stock options.
 
Terms and Vesting
 
This award has a [  ] term and a minimum [  ] service vesting followed by a [  ]
performance period. The single performance trigger to vest all options must be a
stock price equal to or greater than [  ], to be based on the average of the
high and low stock price for the day, for any 10 days within a 30 day trading
period [  ]
 

  •   During the [  ] year which ends on [  ], there is no opportunity to vest
the grant regardless of GM’s stock price     •   Between years [  ], once the
performance requirement is met, options are exercisable through [  ]

 
– After exercise, net shares must be held for [  ] years while an active
employee; any shares may be sold in retirement
 
– If the performance trigger is not met by [  ] anniversary, the award will
expire
 
As with any other incentive award, vesting and exercise of the performance
contingent stock option is subject to the Conditions Precedent as stipulated in
the GM 2007 Long-Term Incentive Plan.
 
The treatment of unexercised performance contingent stock options upon
termination of employment is summarized below:
 

     
Event
 
Treatment of Unexercised Performance Contingent Stock Options
        Voluntary employment termination (quit), involuntary termination (for
cause), unpaid personal leave (other than short-term disability or Family
Medical Leave Act [FMLA]), violation of Conditions Precedent   Any then
unexercised options are forfeited in their entirety without regard to whether
stock price performance trigger has been satisfied.       Retirement, Permanent
Disability and Death   Must be an active employee on [  ]. Beginning [  ], grant
will continue to remain outstanding and will become or remain exercisable if the
performance requirement is or has been satisfied and will remain exercisable for
the remaining term, as described above.       Mutually satisfactory release or
involuntary termination (without cause)   Options that have not theretofore
become exercisable will be forfeited. If exercisable at the time of separation,
options will remain exercisable for the lesser of [  ] years or the remaining
option term.


 
SEC Reporting Requirements
 
As with other stock options this award was reported immediately on a Form 4 and
will be included in the 2009 proxy tables.
 
Award Subject to the Plan
 
This Award is issued under and subject to the provisions of the GM 2007
Long-Term Incentive Plan, as amended. Where the provisions of this Award
expressly deviate from the terms of the Plan, the provisions of this Award shall
be controlling.





--------------------------------------------------------------------------------



 



Clawback Provision
 
If you terminate employment within [  ] after the date of exercise of the
performance contingent stock options, and become employed by a competitor of the
Corporation, you will pay to the Corporation an amount equal to any pre-tax gain
from the exercise. This amount is due within 30 days following the start of
employment with the competitor.
 
Please indicate your receipt of this term sheet by signing below and returning
this to me.
 

                 
Name
  Date


 
Conditions Precedent: Vesting and delivery of any incentive plan awards and/or
grants are subject to all of the GM 2007 Long-Term Incentive Plan terms,
including the satisfaction of the following conditions precedent:
 

  •   Continued service as an employee with General Motors (unless waived by the
Executive Compensation Committee [ECC] of the General Motors Board of Directors)
    •   Refrain from engaging in any activity which in the opinion of the ECC is
competitive with any activity of General Motors Corporation or any subsidiary,
and from acting in any way inimical or contrary to the best interests of General
Motors Corporation (either prior to or after termination of employment)     •  
Furnish as shall be reasonably requested information with respect to the
satisfaction of conditions precedent (except following a Change in Control).

